Title: To James Madison from James Simpson, 26 December 1805 (Abstract)
From: Simpson, James
To: Madison, James


          § From James Simpson. 26 December 1805, Tangier. No. 104. “I beg leave to acquaint you Mr Gwyn advises me the arrival at Mogadore on the 9th. Inst of a Portuguese Vessel from the Canaries with intelligence that a French Fleet of ten sail of the Line, two Frigates and two Brigs had been there and sailed again on a secret Expedition, after having taken on board a large supply of Water and fresh Provisions.

          “On the Voyage from France they detained and destroyed twenty five sail of Neutral Vessels, to prevent intelligence of the course they stand being carried to Europe; among those were the Brig Two Friends of Charlestown from New York for Nantes and the Minerva Captain Salter also from New York bound for Bourdeaux. These Vessels were burnt. Three French Officers were Passengers in them landed at Mogadore and are on their way to Tangier. The Masters and Crews (as well as those of the other Neutrals) were left at the Canaries. Some English Vessels taken by the Fleet were all destroyed.
          “On the ninth this Month the two Moors sent to England & Hamburgh by Muley Soliman arrived here from London in a Swedish Ship, laden with Cloathing for the Troops and a variety of other Articles for the Emperour. They also bring a Ship mounting 24 Guns bought in London for His Majestys service; this Vessel brings eighteen hundred Barrels Gunpowder, which has been all landed here, and the Ship is ordered round to Larach.
          “The Tripoline Ship Meshouda sailed from thence for Tripoly in October last, and carried the Wheat Muley Soliman has so long been desirous of sending for the poor of that Town.
          “All prospect of any part of the Algerine Dominions being annexed to this Empire has vanished—even difficulty is found to bring back the Chief of the Ludaya and some of that race were sent to Tremecen; whether they be detained by the people of that Country, or remain with them from inclination is not yet fully ascertained. A dismasted Ship was picked up at Sea in the end of October or begining of last Month, by the Fishing Boats of Sta. Cruz and carried to that Port. It is asserted there was not a paper found on board, nor any other circumstance discovered to lead to the knowledge of what Nation she is. The Cargo being Sugar in Hogsheads and some Coffee I have instructed my Agent at Mogadore to be particular in his enquiry respecting the Vessel, as it appears not improbable but it may be an American; few others at this time navigate with those Articles in a course would expose them to drift to Sta. Cruz after being dismasted.”
        